Exhibit 10.1

 

LOGO [g432253ex10_1pg01a.jpg]

Clayton G. Deutsch

Chief Executive Officer & President

CONFIDENTIAL

October 10, 2012

James D. Dawson

c/o Boston Private Financial Holdings, Inc.

Ten Post Office Square

Boston, MA 02109

 

Re: Separation Agreement

Dear Jim:

This letter is intended to confirm the agreement between Boston Private
Financial Holdings, Inc. (the “Company”) and you concerning terms for your
separation from employment with the Company.

Your employment by the Company is scheduled to terminate effective December 28,
2012. As a result of your termination of employment, you will be entitled to
certain payments and rights without regard to whether you enter into any further
agreement with the Company. Specifically, assuming that your employment
terminates on December 28, 2012, (1) the Company shall pay your salary and
accrued but unused vacation pay to December 28, 2012, (2) the Company shall
provide you with the opportunity to continue group health plan coverage under
the law known as COBRA, (3) you shall continue to have rights under the
Company’s Deferred Compensation Plan (the “Deferred Compensation Plan”), subject
to the terms and conditions of such plan and (4) you will continue to have
rights to certain stock options and restricted stock, subject to the terms and
conditions of the Company’s equity plans and applicable award agreements.
Assuming that your employment terminates on December 28, 2012, the Company shall
also reimburse you for any outstanding, reasonable business expenses that you
have incurred on the Company’s behalf through the termination of your employment
as well as for expenses you have incurred prior to December 28, 2012 that are
eligible for reimbursement under and up to the annual executive flexible benefit
amount (the “Flexible Benefit Amount”) approved by the Compensation Committee of
the Board of Directors of the Company (the “Compensation Committee”), in each
case, after the Company’s timely receipt of appropriate documentation pursuant
to the Company’s business expense reimbursement policy and the approved Flexible
Benefit Amount.

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company. The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay and related benefits.

 

 

Ten Post Office Square, Boston, MA
02109            t  617-912-1976            f  617-912-4557 
           e  cdeutsch@bostonprivate.com



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 2

 

If you agree to the terms of this Agreement, you acknowledge that you are
entering into this Agreement knowingly and voluntarily. It is customary in
employment separation agreements for the departing employee to release the
employer from any possible claims, even if the employer believes, as is the case
here, that no such claims exist. By entering into this Agreement, the Company is
not admitting in any way that it violated any legal obligation that it owed to
you.

With those understandings, you and the Company agree as follows:

1. Separation from Employment

This confirms that your employment with the Company shall end effective on
December 28, 2012 (the “Separation Date”). During the period until the
Separation Date, you shall use your best efforts to perform your regular
responsibilities and any requested responsibilities. Effective upon the
Separation Date, you hereby resign as Executive Vice President and Senior
Integration Executive for the Company. You shall further sign any other
documentation that the Company may reasonably require to effectuate your
resignation pursuant to this section of the Agreement and, through and following
the Separation Date, you agree to cooperate with the Company as may be
reasonably necessary in connection with the transition of your duties with
respect to such position.

2. Employment Separation Payments and Benefits. Subject to Section 9 below, the
Company shall make the following payments to you or for your benefit.

(a) Separation Payments. The Company shall pay you separation pay (“Separation
Pay”) consisting of salary continuation at your final base salary rate of
$450,000 per year effective for the one year period immediately following the
Separation Date (the “Separation Pay Period”). The Company shall pay you
Separation Pay on its regular payroll dates applicable to your position with the
Company. The Separation Pay shall be paid regardless of any subsequent
employment you may have during the Separation Pay Period.

(b) Health Benefits. Your rights and obligations under COBRA will be explained
in a separate letter to you describing your medical and dental insurance
continuation rights under COBRA. If you elect COBRA continuation coverage, the
Company shall continue to pay for medical, dental, employee assistance plan and
vision insurance premiums for coverage of you and your beneficiaries to the same
extent as if you had remained employed until the earliest of the following:
(i) the end of the Separation Pay Period; (ii) your eligibility for coverage
under another employer’s group medical plan; or (iii) the termination of your
rights under COBRA. You will be responsible for the remaining portion of such
coverage as if you remained employed. You hereby authorize the deduction of the
portion for which you are responsible from your Separation Pay. If you elect
COBRA continuation coverage, you may continue coverage for yourself and any
beneficiaries after the end of the Separation Pay Period at your own expense for
the remainder of the COBRA period, to the extent you and they remain eligible.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 3

 

Notwithstanding the foregoing, if the Company determines at any time that its
payments toward medical and dental insurance premiums may be taxable income to
you, it may convert its payments pursuant to this Section 2(b) to payroll
payments directly to you on the Company’s regular payroll dates, which shall be
subject to tax-related deductions and withholdings.

(c) Executive Outplacement. If not otherwise paid before the Effective Date,
prior to the Separation Date, the Company shall pay $40,000 to New Directions
for outplacement services for you based on the program description and invoice
as provided by New Directions on September 20, 2012.

(d) Long-Term Care. Because the Company will not make any further payments
directly for your individual MetLife Long-Term Care Insurance Policy (the “LTC
Policy”), the Company will arrange to have future billing for the LTC Policy
directed to you. To assist you with the costs of continued premiums, the Company
shall pay you a lump-sum payment of $52,320 after the Effective Date (as defined
in Section 21 below) and no later than March 15, 2013 (the “LTC Payment”).

(e) Supplemental Payment. In recognition of your 16 years of service (excluding
any period that you were subject to the limitation on bonus accrual and payment
under the interim final rule on compensation and corporate governance standards
under the Troubled Asset Relief Program), significant contributions to the
Company, most recently with the Bank consolidation and integration efforts, and
considering other factors, the Company shall pay you the further amount of
$850,000 as a lump sum (the “Supplemental Payment”). The Company shall pay the
Supplemental Payment after the Effective Date and no later than March 15, 2013.

(f) Other Benefits. Except as otherwise specifically provided in this Agreement,
your continued participation as an employee in the Company’s employee benefit
plans and programs shall end effective on the Separation Date. The Company shall
separately provide you with information concerning individual policy conversion
options, as applicable.

3. Bonuses

(a) Annual Bonus. The Company shall pay you $450,000 as a bonus for 2012 in lieu
of any bonus under the Company’s 2012 Annual Incentive Bonus Plan for its Senior
Policy Group. Such bonus shall be paid after the Effective Date and no later
than March 15, 2013.

(b) Retention Award. The Company shall pay you $66,667 representing the final
installment of your August 2009 Special Retention Award (the “Retention Award”).
The Company shall pay you the Retention Award in January 2013.

(c) Acknowledgment. You hereby acknowledge and agree that you are not entitled
to or eligible to receive any other bonus or incentive compensation except as
provided in this Agreement.

4. Equity. Subject to Section 4(d) below, you shall have the following equity
rights.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 4

 

(a) Time-Vesting Restricted Stock Awards. In addition to your existing rights
under grants to you or agreements between you and the Company concerning
restricted stock (the “Restricted Stock Agreements”), you shall vest with
respect to a prorated portion of each award of restricted Company common stock
granted to you that is subject to a time-based vesting schedule (“Time-Vesting
Restricted Stock Awards”). Such prorated portion shall be calculated based on
the number of days during the applicable vesting period that you were employed
by the Company from the grant date of each Time-Vesting Restricted Stock Award
through the Separation Date. You acknowledge that the table below summarizes all
of your Time-Vesting Restricted Stock Awards that will be outstanding as of the
Separation Date and the number of shares of Time-Vesting Restricted Stock Awards
that will be eligible to vest on the Separation Date pursuant to this
Section 4(a). Any portion of the Time-Vesting Restricted Stock Award that has
not vested as of the date hereof and that will not be eligible to vest on the
Separation Date shall be immediately forfeited as of the Effective Date.

 

Grant Date

   Total Number of Shares of
Restricted Stock      Number of Shares Vested
After Prorating  

May 14, 2010

     19,599         17,149   

May 13, 2011

     25,496         13,841   

May 15, 2012

     18,330         3,796   

(b) Performance-Vesting Restricted Stock Awards. In addition to your existing
rights with respect to shares of restricted Company common stock granted to you
that are subject to a performance-based vesting schedule (“Performance Share
Awards”), you shall be eligible to vest with respect to a prorated portion of
each such target Performance Share Award (determined based on the target award)
upon the conclusion of the applicable performance measurement period. Such
prorated portion of each Performance Share Award (i) shall be calculated based
on the number of days during the applicable performance measurement period that
you were employed by the Company from the grant date of the Performance Share
Award through the Separation Date; and (ii) shall vest only if, and to the
extent that, the Company achieves the applicable performance targets for such
period, subject to the terms and conditions of each Performance Share Award. Any
portion of the Performance Share Awards that is not subject to potential vesting
pursuant to this Section 4(b) shall be immediately forfeited as of the Effective
Date. You acknowledge that the table below summarizes all of your Performance
Share Awards that will be outstanding as of the Separation Date and the number
of shares subject to potential vesting by the Separation Date based on the
proration described in this Section 4(b):

 

Grant Date

   Maximum
Award      Potential Prorated
Shares      Measurement Period  

May 14, 2010

     19,599         19,538         January 1, 2010 – December 31, 2012   

May 13, 2011

     38,244         23,629         January 1, 2011 – December 31, 2013   

May 15, 2012

     27,495         5,695         January 1, 2012 – December 31, 2014   

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 5

 

(c) Stock Options. You have been granted rights to purchase shares of the
Company’s common stock pursuant to the Company’s 2009 Stock Option and Incentive
Plan and predecessor plans (the “Option Plans”) based on awards issued pursuant
to the Option Plans (“Stock Option Awards”). You acknowledge that the table
below summarizes all of your grants of Stock Option Awards, the number of
exercisable shares effective upon the Separation Date (assuming that the Stock
Option Award is exercised before or within the applicable time period following
such date) and the exercise price for each such Stock Option Award:

 

Grant Date

   Total Exercisable Shares      Exercise Price Per Share  

February 14, 2003

     9,000       $ 16.72   

December 12, 2003

     2,500       $ 24.42   

February 27, 2004

     10,000       $ 27.16   

February 11, 2005

     12,000       $ 27.06   

February 17, 2006

     10,000       $ 29.74   

February 15, 2007

     9,000       $ 29.84   

May 15, 2008

     61,360       $ 9.13   

August 15, 2008

     7,500       $ 9.03   

(d) Other. Except as set forth above, your equity rights will be subject to the
Restricted Stock Agreements, the Performance Share Awards, the Stock Option
Awards and the Option Plans, including, without limitation, the time limits on
exercise of stock options. If there is any conflict between the text set forth
above and the number of prorated shares set forth above, the text shall control.

5. Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments under this Agreement shall be
in amounts net of any such deductions or withholdings. Nothing in this Agreement
shall be construed to require the Company to make any payments to compensate you
for any adverse tax effect associated with any payments or benefits or for any
deduction or withholding from any payment or benefit.

6. Other Agreements

The Change in Control Protection Agreement between you and the Company dated
January 28, 2009 (the “CIC Agreement”) shall remain in effect in accordance with
its terms. The Non-Solicitation/Non-Accept and Confidentiality Agreement and
Release between you and the Company dated December 11, 2003, as amended by the
memorandum entitled Revision to Change in Control/Non-Solicit Agreements dated
January 28, 2004 (the “Non-Solicitation Agreement”) shall also remain in effect
in accordance with its terms; provided that if there is a “Change in Control”
within the meaning of the CIC Agreement, your obligations under Section 2 of the
Non-Solicitation Agreement shall end effective upon such Change in Control.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 6

 

7. Return of Property

No later than the Separation Date, or earlier if so requested by the Company,
you shall return to the Company all Company property, including, without
limitation, computer equipment, software, keys and access cards, credit cards,
files and any documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company,
its business or its business relationships.

8. Release of Your Claims

You voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, members,
employees, attorneys, accountants and agents of each of the foregoing in their
official and personal capacities (collectively referred to as the “Releasees”)
generally from all claims, demands, debts, damages and liabilities of every name
and nature, known or unknown (“Claims”) that, as of the date when you sign this
Agreement, you have, ever had, now claim to have or ever claimed to have had
against any or all of the Releasees. This release includes, without limitation,
all Claims:

 

•  

relating to your employment by the Company and the Company’s decision to
terminate your employment on the Separation Date;

 

•  

of wrongful discharge;

 

•  

of breach of contract;

 

•  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

 

•  

under any other federal or state statute;

 

•  

of defamation or other torts;

 

•  

of violation of public policy;

 

•  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

 

•  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect your vested rights under
the Company’s Section 401(k) plan or your rights under this Agreement, nor shall
it affect any Claim that by express terms of law may not be waived.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 7

 

You agree that you shall not seek or accept damages of any nature, other
equitable or legal remedies for your own benefit, attorney’s fees, or costs from
any of the Releasees with respect to any Claim released by this Agreement. As a
material inducement to the Company to enter into this Agreement, you represent
that you have not assigned to any third party and you have not filed with any
agency or court any Claim released by this Agreement.

9. Subsequent Release Agreement

Effective upon the Separation Date, the Company shall be considered to have
tendered to you a Release Agreement in the form of Exhibit A (the “Release
Agreement”). Your continued entitlement to payments pursuant to Section 2 of
this Agreement shall be conditioned on your timely return of a signed Release
Agreement within the time period set forth in the Release Agreement and on not
exercising your right to revoke such Release Agreement in accordance with its
terms. For the avoidance of doubt, the Company shall not delay any payments
otherwise due pursuant to Section 2 of this Agreement during the periods set
forth in such Release Agreement for considering the Release Agreement and for
exercising your right to revoke it. However, a failure to return the signed
Release Agreement within the time period set forth in the Release Agreement or
your exercise of your right to revoke it shall result in the cessation of
payments otherwise due pursuant to Section 2 of this Agreement. Furthermore, if
you fail to return the signed Release Agreement within the time period set forth
in the Release Agreement or if you exercise your right to revoke it, you shall
return to the Company all payments made to you or on your behalf pursuant to
Section 2. If you fail to do so promptly after demand by the Company, the
Company shall be entitled to an award of its reasonable attorney’s fees and
costs incurred in recovering such amounts, in addition to recovery of such
payments.

10. Release of the Company’s Claims

In consideration for, among other terms, your release of Claims in the
immediately preceding section, the Company voluntarily releases and forever
discharges you generally from all Claims that, as of the date when the Company
signs this Agreement, the Company has, ever had, now claims to have or ever
claimed to have had against you, including, without limitation, all Claims
relating to your employment by and termination of employment with the Company;
provided that the Company does not release you from any civil Claims based on
actions or omissions that satisfy the elements of a criminal offense (“Excepted
Claims”). The Company has no knowledge of or reason to believe that it has any
Excepted Claims against you.

11. Nondisparagement

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents of the Company or any affiliates. Your nondisparagement
obligations shall not in any way affect your obligation to testify truthfully in
any legal proceeding.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 8

 

12. References

Notwithstanding the Company’s general policy of not providing employment
references, for so long as the Company’s Senior Policy Group or its Board of
Directors includes at least one member who worked with you during your
employment with the Company, the Company shall ensure that at least one such
member is available to provide a favorable employment reference for you. If you
seek to obtain such a reference, you should direct your request to the Company’s
CEO and President or its Executive Vice President, Director-Human Capital
Resources.

13. Future Cooperation

You agree to cooperate reasonably with the Company and all of its affiliates
(including its and their outside counsel) in connection with the contemplation,
prosecution and defense of all phases of existing, past and future litigation
about which the Company believes you may have knowledge or information. You
further agree to make yourself available at mutually convenient times during and
outside of regular business hours as reasonably deemed necessary by the
Company’s counsel. The Company shall not utilize this section to require you to
make yourself available to an extent that would unreasonably interfere with
full-time employment responsibilities that you may have. You agree to appear
without the necessity of a subpoena to testify truthfully in any legal
proceedings in which the Company calls you as a witness. The Company shall also
reimburse you for any reasonable business travel expenses that you incur on the
Company’s behalf as a result of your litigation cooperation services, after
receipt of appropriate documentation consistent with the Company’s business
expense reimbursement policy.

14. Confidentiality of Agreement

You shall keep the terms of this Agreement and the negotiations leading to this
Agreement (“Agreement-Related Information”) completely confidential; provided
that after the Company makes public disclosure of Agreement-Related Information,
you shall no longer be obligated to keep the disclosed information confidential.
Notwithstanding the foregoing, you may have confidential communications
concerning this information with any employee of the Company or any affiliate
whom the CEO and President of the Company identifies as having been informed of
Agreement-Related Information. You may also disclose Agreement-Related
Information to members of your immediate family, your attorney and your tax and
financial advisors; provided that before you disclose Agreement-Related
Information to any such persons, they first agree to maintain the
confidentiality of such Agreement-Related Information. In addition, your
confidentiality obligations pursuant to this section shall not apply to any
disclosure that you may make in response to a lawfully issued subpoena, a duly
issued court order or otherwise as required by law; provided that before making
such disclosure, you shall make every reasonable effort to give the Company as
much notice of such requirement to disclose as is practicable so as to provide
the Company an opportunity to contest such disclosure.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 9

 

15. Termination of Payments

In the event that you fail to comply with any of your material obligations under
this Agreement, in addition to any other legal or equitable remedies it may have
for such breach the Company shall have the right to terminate any remaining
payments and recover any payments previously made to you under this Agreement.
The termination of such payments in the event of such breach by you will not
affect your continuing obligations under this Agreement.

16. Legal Representation

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are knowingly
and voluntarily entering into this Agreement.

17. Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.

18. Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

19. Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

20. Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 10

 

21. Entire Agreement

This Agreement constitutes the entire agreement between you and the Company.
This Agreement supersedes any previous agreements or understandings between you
and the Company, except to the extent that any agreement is expressly preserved
in this Agreement.

22. Time for Consideration; Effective Date

You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it. To accept this Agreement, you must return a signed original
of this Agreement so that it is received by the undersigned at or before the
expiration of this twenty-one (21) day period. If you sign this Agreement within
less than twenty-one (21) days of the date of its delivery to you, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
twenty-one (21) day period. For the period of seven (7) days from the date when
this Agreement becomes fully executed, you have the right to revoke this
Agreement by written notice to the undersigned. For such a revocation to be
effective, it must be delivered so that it is received by the undersigned at or
before the expiration of the seven (7) day revocation period. This Agreement
shall not become effective or enforceable during the revocation period. This
Agreement shall become effective on the first business day following the
expiration of the revocation period (the “Effective Date”).1

23. Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

 

1  For your information, the Company has determined that because no other
Company employee who is affected by the current restructuring will be offered a
package of or formula for payments and benefits that is based on the same terms
being offered to you pursuant to this Agreement, a special period for
consideration and related disclosure obligations that would be applicable to an
offer that is based on a standardized package or formula for payments and
benefits shall not apply to the offer of this Agreement.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 11

 

Very truly yours,

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

By:  

/s/ Clayton G. Deutsch

   

10/10/12

  Clayton G. Deutsch     Date   Chief Executive Officer and President    

Enclosure (Exhibit A – Release Agreement)

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

/s/ James D. Dawson

   

10/30/12

James D. Dawson     Date

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 12

 

EXHIBIT A

RELEASE OF CLAIMS

I enter into this Release Agreement (the “Release”) pursuant to Section 9 of the
Separation Agreement set forth in the letter from Boston Private Financial
Holdings, Inc. (the “Company”) to me dated October 10, 2012 (the “Separation
Agreement”). I acknowledge that this Release was automatically tendered to me by
the Company on the Separation Date (as defined in the Separation Agreement). The
consideration for my agreement to this Release is the Company’s continued
payment of amounts otherwise due pursuant to Section 2 of the Separation
Agreement for the period after this Release is due to be signed and returned to
the Company.

1. Release of Claims. I voluntarily release and forever discharge the Company,
its affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former officers, directors,
shareholders, members, employees, attorneys, accountants and agents of each of
the foregoing in their official and personal capacities (collectively referred
to as the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (“Claims”) that, as of
the date when I sign this Release, I have, ever had, now claim to have or ever
claimed to have had against any or all of the Releasees. This release includes,
without limitation, all Claims:

 

•  

relating to my employment by the Company and the termination of my employment;

 

•  

of wrongful discharge;

 

•  

of breach of contract;

 

•  

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, and Claims of
discrimination or retaliation under Title VII of the Civil Rights Act of 1964);

 

•  

under any other federal or state statute;

 

•  

of defamation or other torts;

 

•  

of violation of public policy;

 

•  

for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits; and

 

•  

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect my vested rights under the
Company’s Section 401(k) plan or my rights under the Separation Agreement, nor
shall it affect any Claim that by express terms of law may not be waived.

I agree that I shall not seek or accept damages of any nature, other equitable
or legal remedies for my own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Agreement. As a material
inducement to the Company to enter into this Agreement, I represent that I have
not assigned to any third party and I have not filed with any agency or court
any Claim released by this Agreement.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 13

 

2. Limitations on Release. I understand that the Company’s obligations to pay
amounts otherwise due to me under Section 2 of the Separation Agreement for the
period after my right to consider this Release expires is conditioned on my
agreement to this Release within the time period set forth in Section 5 below.
Nothing in this Release otherwise limits my rights under the Separation
Agreement or the CIC Agreement, as defined in Section 6 of the Separation
Agreement.

3. Ongoing Obligations. I reaffirm my ongoing obligations under the Separation
Agreement, including without limitation my obligations under Sections 7 (“Return
of Property”), 11 (“Nondisparagement”), 12 (“Future Cooperation”) and
13 (“Confidentiality of Agreement”), as well as my obligations under the CIC
Agreement and the Non-Solicitation Agreement, as defined in and as modified by
Section 6 of the Separation Agreement.

4. No Assignment. I represent that I have not assigned to any other person or
entity any Claims against any Releasee.

5. Right to Consider and Revoke Release. I acknowledge that I have been given
the opportunity to consider this Release for a period ending twenty-one
(21) days after the Separation Date. In the event that I executed this Release
within less than twenty-one (21) days after the Separation Date, I acknowledge
that such decision was entirely voluntary and that I had the opportunity to
consider this Release until the end of the twenty-one (21) day period. To accept
this Release, I shall deliver a signed Release to the Company’s Executive Vice
President, Director-Human Capital Resources (“EVPHR”) within such twenty-one
(21) day period. For a period of seven (7) days from the date when the I execute
this Release (the “Revocation Period”), I shall retain the right to revoke this
Release by written notice that is received by the EVPHR on or before the last
day of the Revocation Period. This Release shall take effect only if it is
executed within the twenty-one (21) day period as set forth above and if it is
not revoked pursuant to the preceding sentence. If those conditions are
satisfied, this Release shall become effective and enforceable on the date
immediately following the last day of the Revocation Period (the “Effective
Date”).

6. Other Terms.

(a) Legal Representation; Review of Release. I acknowledge that I have been
advised to discuss all aspects of this Release with my attorney, that I have
carefully read and fully understand all of the provisions of this Release and
that I am voluntarily entering into this Release.

(b) Binding Nature of Release. This Release shall be binding upon me and upon my
heirs, administrators, representatives and executors.

(c) Amendment. This Release may be amended only upon a written agreement
executed by the Company and me.

 

 



--------------------------------------------------------------------------------

James D. Dawson

October 10, 2012

Page 14

 

(d) Severability. In the event that at any future time it is determined by an
arbitrator or court of competent jurisdiction that any covenant, clause,
provision or term of this Release is illegal, invalid or unenforceable, the
remaining provisions and terms of this Release shall not be affected thereby and
the illegal, invalid or unenforceable term or provision shall be severed from
the remainder of this Release. In the event of such severance, the remaining
covenants shall be binding and enforceable.

(e) Governing Law and Interpretation. This Release shall be deemed to be made
and entered into in the Commonwealth of Massachusetts, and shall in all respects
be interpreted, enforced and governed under the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws provisions of
Massachusetts law. The language of all parts of this Release shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either the Company or the Executive.

(f) Entire Agreement; Absence of Reliance. I acknowledge that I am not relying
on any promises or representations by the Company or any of its agents,
representatives or attorneys regarding any subject matter addressed in this
Release.

So agreed.

 

 

   

 

James D. Dawson     Date

 

 